                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Nancy A. Partin,                                                  Case No. 3:18-cv-1573

                        Plaintiff

        v.                                                        MEMORANDUM OPINION
                                                                      AND ORDER

Commissioner of Social Security,

                        Defendant

        Before me is the Report and Recommendation of Magistrate Judge James R. Knepp, II filed

on July 22, 2019, in the above-entitled action. (Doc. No. 16). Under the relevant statute:

        Within [fourteen (14)] days after being served a copy of these proposed Findings and
        Recommendation, any party who wishes to object must file and serve written
        objections or further appeal is waived.

United States v. Campbell, 261 F.3d 628, 631-32 (6th Cir. 2001) (citation omitted); see also 28 U.S.C. §

636(b)(1) (effective Dec. 1, 2009); Fed. R. Civ. P. 72(b)(2). In this case, the fourteen-day period has

elapsed, and no objections have been filed.

        Following review of Judge Knepp’s Report and Recommendation, I adopt it in its entirety as

the Order of the Court. I agree the Administrative Law Judge erred at Step Three of the ALJ’s

evaluation process by failing to “‘actually evaluate the evidence, compare it to Section [1.02A] of the

Listing, and give an explained conclusion apply the treating physician rule and reached a decision

that was not supported by substantial evidence.’” (Doc. No. 16 at 19-20 (quoting Reynolds v. Comm’r

of Soc. Sec., 424 F. App’x 411, 416 (6th Cir. 2011)). Therefore, the Commissioner’s decision is

reversed, and the matter remanded for further proceedings.

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
